Castle Peak 2012-1 Loan Trust Mtge. Backed Notes, Series 2012-1 v Sottile (2017 NY Slip Op 00624)





Castle Peak 2012-1 Loan Trust Mtge. Backed Notes, Series 2012-1 v Sottile


2017 NY Slip Op 00624


Decided on February 1, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2014-07757
 (Index No. 9857/10)

[*1]Castle Peak 2012-1 Loan Trust Mortgage Backed Notes, Series 2012-1, etc., respondent, 
vMarianne Sottile, appellant, et al., defendants.


Berkman, Henoch, Peterson, Peddy & Fenchel, P.C., Garden City, NY (James E. Durso and Megan K. McNamara of counsel), for respondent.
Marianne Sottile, Goshen, NY, appellant pro se.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Marianne Sottile appeals, as limited by her brief, from so much of an order of the Supreme Court, Orange County (Freehill, J.), dated June 16, 2014, as granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against her and for an order of reference.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal is from an intermediate order dated June 16, 2014. However, a judgment of foreclosure and sale was entered on July 17, 2015. Since the right of direct appeal from the intermediate order terminated with the entry of the judgment of foreclosure and sale in the action, we must dismiss the appeal from the intermediate order (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the intermediate order are brought up for review and have been considered on the companion appeal from the judgment of foreclosure and sale (see CPLR 5501[a][1]; Castle Peak 2012-1 Loan Trust Mortgage Backed Notes, Series 2012-1 v Sottile, ____ AD3d ____ [Appellate Division Docket No. 2015-07197; decided herewith]).
DILLON, J.P., HINDS-RADIX, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court